DETAILED ACTION
This is a first action on the merits, in response to the claims received 1/18/2021. Claims 1-21 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 1/18/2021 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,2,4,6,8,9,11,13,15,16,18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IIDA et al, (IIDA), (USNO.20210354591).
 	As for claim 1, IIDA discloses as method, comprising: determining, by a system that includes a battery pack, that a potential charging operation is likely to occur based on a state of charge of the battery pack, and cooling the battery pack to prepare the battery pack for the potential charging operation (par.[0054-0057,0067]).
 	As for claim 2, IIDA discloses determining that the potential charging operation is likely to occur is based further on a user-specified destination (par.[0054-0057,0067]).
As for claim 4, IIDA discloses identifying, by the system, a potential battery charging location for the potential charging operation (via ref’s operation plan), wherein cooling the battery pack to prepare the battery pack for the potential charging operation is performed prior to arriving at the potential battery charging location (par.[0054-0057,0067]).
 	As for claim 6, IIDA discloses cooling the battery pack to prepare the battery pack for the potential charging operation includes reducing a temperature of the battery pack relative to a current temperature of the battery pack prior to the potential charging operation (par.[0054-0057,0067]).
 	As for claim 8, IIDA discloses an apparatus, comprising: a battery pack: and a system that is configured to: determine that a potential charging operation is likely to occur based on a state of charge of the battery pack; and cool the battery pack to prepare the battery pack for the potential charging operation (par.[0054-0057,0067]).
 	As for claim 9, IIDA discloses system is further configured to determine that the potential charging operation is likely to occur based further on a user-specified destination (par.[0054-0057,0067]).
 	As for claim 11, IIDA discloses the system is further configured to: identify a potential battery charging location for the potential charging operation, wherein cooling the battery pack to prepare the battery pack for the potential charging operation is performed prior to arriving at the potential battery charging location (par.[0054-0057,0067]).
 	As for claim 13, IIDA discloses system is configured to cool the battery pack to prepare the battery pack for the potential charging operation by reducing a temperature of the battery pack relative to a current temperature of the battery pack prior to the potential charging operation (par.[0054-0057,0067])
 	As for claim 15, IIDA discloses a non-transitory computer-readable storage device including program instructions executable by one or more processors that, when executed, cause the one or more processors to perform operations, the operations comprising: determining, by a system that includes a battery pack, that a potential charging operation is likely to occur based on a state of charge of the battery pack; and cooling the battery pack to prepare the battery pack for the potential charging operation (par.[0054-0057,0067]).
 	As for claim 16, IIDA discloses determining that the potential charging operation is likely to occur is based further on a user- specified destination (par.[0054-0057,0067])
 	As for claim 18, IIDA discloses identifying, by the system, a potential battery charging location for the potential charging operation, wherein cooling the battery pack to prepare the battery pack for the potential charging operation is performed prior to arriving at the potential battery charging location (par.[0054-0057,0067]).
 	As for claim 20, IIDA discloses cooling the battery pack to prepare the battery pack for the potential charging operation includes reducing a temperature of the battery pack relative to a current temperature of the battery pack prior to the potential charging operation (par.[0054-0057,0067])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3,4,7,10,12,14,17,19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIDA in combination with Jackson et al, (Jackson), (USNO.2016/0129797).
As for claim 3, IIDA discloses all limitations, but differs from the claimed invention because he does not explicitly disclose determining that an anticipated battery use for travel to the user-specified destination exceeds a threshold value.
Jackson discloses determining that an anticipated battery use for travel to the user-specified destination exceeds a threshold value (via DUC determination) (par.[0030-0035])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of IIDA by using determining that an anticipated battery use for travel to the user-specified destination exceeds a threshold value for advantages such as providing the abilty to maximize battery of the vehicle (par.[0005]), as taught by Jackson.
 	As for claim 4, IIDA in combination with Jackson discloses identifying, by the system, a potential battery charging location for the potential charging operation, wherein cooling the battery pack to prepare the battery pack for the potential charging operation is performed prior to arriving at the potential battery charging location (par.[0025-0026,0030]).
 	As for claim 7, IIDA in combination with Jackson discloses identifying, by the system, a potential battery charging location for the potential charging operation, wherein cooling the battery pack to prepare the battery pack for the potential charging operation is performed prior to arriving at the potential battery charging location, wherein determining that the potential charging operation is likely to occur includes determining that an anticipated battery use for traveling to a user-specified destination exceeds a threshold value, and wherein cooling the battery pack to prepare the battery pack for the potential charging operation includes reducing a temperature of the battery pack relative to a current temperature of the battery pack prior to the potential charging operation.
 	As for claim 10, IIDA in combination with Jackson discloses the system is configured to determine that the potential charging operation is likely to occur based on a determination that an anticipated battery use for travel to the user-specified destination exceeds a threshold value.
 	As for claim 12, IIDA in combination with Jackson discloses system is further configured to identify the potential battery charging location based on proximity of the potential battery charging location to a route to a user-specified destination
	As for claim 14, IIDA in combination with Jackson discloses identify a potential battery charging location for the potential charging operation, wherein the system is configured to cool the battery pack to prepare the battery pack for the potential charging operation prior to arriving at the potential battery charging location, wherein the system is configured to determine that the potential charging operation is likely to occur based on a determination that an anticipated battery use for travel to a user-specified destination exceeds a threshold value, and wherein the system is configured to cool the battery pack to prepare the battery pack for the potential charging operation by reducing a temperature of the battery pack relative to a current temperature of the battery pack prior to the potential charging operation
 	As for claim 17, IIDA in combination with Jackson discloses determining that the potential charging operation is likely to occur comprises: determining that an anticipated battery use for travel to the user-specified destination exceeds a threshold value.
 	As for claim 19, IIDA in combination with Jackson discloses identifying the potential battery charging location further comprises: determining a route to a user-specified destination, wherein the potential battery charging location is identified based on proximity of the potential battery charging location to the route to the user-specified destination
As for claim 21, IIDA in combination with Jackson discloses identifying, by the system, a potential battery charging location for the potential charging operation, wherein cooling the battery pack to prepare the battery pack for the potential charging operation is performed prior to arriving at the potential battery charging location, wherein determining that the potential charging operation is likely to occur includes determining that an anticipated battery use for traveling to a user-specified destination exceeds a threshold value, and wherein cooling the battery pack to prepare the battery pack for the potential charging operation includes reducing a temperature of the battery pack relative to a current temperature of the battery pack prior to the potential charging operation
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859